Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 1 of 30




Exhibit C
  Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 2 of 30




                                     GRANT AGREEl\1VIT
                                          BETWEENTID!18 0CT30 .PH
                          U.S. AGENCYFOR GLOBAL MEDIA AN)J'                      2: 31
                                     RFE/RL, INC. Q
                                    FAIN: 1060-19-GO·0000l           CFO
GRANT
    FUNDS
        TAftLE
                 FY2019            Previous                                            Currency
                                                                   New Award
                PROGRAM             Award        Initial Award                         gain/(loss)
                                                                     Total
                  PLAN              Total                                           (Informational)
                 Continuing                       $10,323,621      $10,323,621       None Reported
FUNDING                              NIA
                 Resolution

Preamble

This Grant Agreement ("Agreement") is between the U.S. AGENCY FOR GLOBAL
MEDIA 1 (hereinafter "USAGM") and RFE/RL, INC. (hereinafter "Grantee"), a nonprofit
organizationincorporatedin Delaware. USAGM entersinto this Agreementunder the authority
providedby the U.S. InternationalBroadcastingAct of 1994,as emended, 22 U.S.C. §§ 6201 et
seq. {the "InternationalBroadcastingAct'') and other authorizationor appropriationacts that
provide authority for such activities. The Catalog of Federal Domestic Assistance (CFDA)
Number for USAGMis 90.500.The DUNSNumber for the Non-FederalEntity is 071034946.
TheFederalAwardIdentificationNumber(FAIN) for this Awardfor FinancialAssistance
is 1060-19-G0-00001.

WHEREAS,USAGM is the United StatesGovernmentagency responsiblefor non-militaryU.S.
Oovernment~fundedinternational broadcasting pursuant to the authorities set forth in the
InternationalBroadcastingAct;

WHEREAS,the purpose of the activitiessupportedby the International BroadcastingAct is to
''promotethe right of opinionand expression,includingthe freedom'to seek,receive,and impart
informationand ideas through any media and regardlessof frontierst' in accordance with Article
19 of the UniversalDeclarationofHwnan Rights;" Id.§ 6201 (1)

WHEREAS,USAGM's mission is ''to infonn, engage,and connect people around the world in
supportof freedomand democracy;"

WHEREAS,in furtheranceof this missionand as authorizedby the InternationalBroadcasting
Act, USAGM makes and supervises a grant to the Non-FederalEntity for broadcastingand
related activitiesin order to provide news and informationto countries that have limitedor no
accessto free press and media, and, in furtherancethereof,USAGM bas decidedto make a grant
for these pwposes pursuant to the terms and conditionsstated herein; and

1 On AllJUSl22, 2018, The BroadcastingBoard of Governors(BBG)officiallychangedits name to the U.S.
Agencyfor GlobalMedia(USAOM).
                                                                                             1 I 1' . 1 i "
    Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 3 of 30




WHEREAS,USAGM believes that it would be in the interests of United States International
Broadcasting (USlB) end the USAGM mission to take advantage of the operational
independenceand flexibilities of its private nonprofit Non-Federal Entities, while giving due
considerationto the requirements of the InternationalBroadcastingAct and other federal laws
and regulationsthat are applicable to Non-FederalEntities, including the statutory requirement
that duplicationof language services and technicaloperations between the Non-Federal Entity
and USAGM or USAGM-sponsored broadcasting entities will be reduced to the extent
appropriate,as determined by USAGM.

NOW,THEREFORE,USAGM agrees to make, and the Non-FederalEntity agrees to accept, the
grant of funds in accordancewith the followingprovisions:

Article   J-   THE   GRANT
a.        Amount of the Grant. USAGMhereby grants the amount ofS_l0,323,621_ (the "Grant
          Funds0 ), provided by the ContinuingAppropriationsAct, 2019. DivisionC of P.L 115-
          245 (September28, 2018), to Non-FederalEntityfor the purposesand subjectto the terms
          and conditions stated herein.

b.        Use of the Orant Funds. The Non-FederalEntity may use the Grant Funds solely for
          planning and operating e,cpensesrelatedto internationalbroadcastingand administration
          thereof. The Grant Funds are provided solely for the purposes and in the amounts
          approved by USAOM and as set forth in the Approved Financial Plan (as such term is
          defined in Article VI hereof and subject to the review procedures and adjustments
          descnocd therein).

c.        Funds providedunder a partial year,ContinuingResolution{CR)are subject to the terms
          and conditions set forth in Article VI(a)(S)and those otherwise required under a partial
          year,CR.                           ·

ArticleII - PROGRAMMINGPRODUCED
                              WITH GRANT FUNDS

a.        Non-Federal Entity shall use the Orant Funds to provide news and information
          programmingthat is consistent with the relevantprinciples and standardsset forth in the
          InternationalBroadcastingAct and the strategy for USIB as determinedand implemented
          bytbeUSAGM .2

b.        The Non-Federal Entity shall produce news and infonnation programming in the
          language{s)described in the Approved Financial Plant as defined in Article VI of this
          Agreement. Upon USAGM•srequest,the Non-FederalEntity shall provide to USAGM
          a detailed written schedule of the programsproducedwith the Grant Funds, includingthe
          languagesand media in which such programs were produced.


lUnderaQ~ tyQg       led by the Board of the USAGM,the Chief ExecutiveOfficer(CEO)exercisesall of the
Board'sdelegableauthoridcsfor day-to-dayoperationof the Agency.includingwith respectto the Non-Federal

Fjtt'i,Z Wd oe1JO8lOZ                                                                       2   I   1   ,   •
          Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 4 of 30




           m- DISTRJBUTION
     Article            OFPROORAMJvQNG    WITHGRANT
                                   PRODUCED       FUNDS
     a.      Subject to the limitations of Article Ill(c)t the Non-Federal Entity acknowledgesand
             agrees that USAGM is authorized to provide for distributionof the programmingthat is
             paid for with the Grant Funds over the global networkof broadcastingand transmission
             facilitiesowned and/or opctated by USAGM or, as the case may be, through affiliated
             networks ammged by USAGM ("USAGM1 s Global DistributionNetwork"). Subject to
             the limttations of Article ill(c), the Non-FederalEntity shall provide the programming
             that it produces with the Grant Funds to USAGM for distribution over USAGM Global
             DistributionNetwork.

     b.      The Non-Federal Entity may not use Grant Funds for the purpose of concluding
             agreementswith affiliates, except as approved in writing by USAGM. Unpaid affiliate
             agreements must be consistent with the USAGM's strategy for USIB, as described in
             Article 11(a).

     c.      The Non-FederalEntity grants to USAOMa worldwide.non-exclusive,royalty-freeand
             perpetuallicense to broadcast, use, distribute and create derivative works from those of
             the Non-Federal Entity's original programs that contain no materials provided by or
             licensed from any third parties. The Non-FederalEntity grants to USAGMa worldwide.
             non-exclusive,royalty-free licenseto broadcast and otherwise use those of the Non-
             Federal Entity's programs that are legally available for such licensing and use. When
             obtainingmaterials from third parties for inclusionin its original progmmming,the Non-
             Federal Entity agrees to use reasonablebest efforts to secure sufficient rights to permit
             the Non.federal Entity to license to USAGM (on a non-exclusive, worldwide and
             royalty-free basis) the right to broadcast the resulting original programming;provided,
             however,that the Non-FederalEntity shall not be required to do so where the acquisition
             of such rights would materiallyand detrimentallyaffect the Non-FederalEntity's ability
             to secure its own license from said third parties. The Non-Federal Entity shall provide,
             withoutcharge,infonnarionconcerning,and DVDor other electroniccopies of any of its
             programs to USAGM upon USAGM's request

     d.      The Non-Federal Entity hereby grants to USAGM, and USAGM hereby accepts, an
             irrevocable,royalty-free,fullypaid-up,non-exclusive,subliccnsc-ab)e,perpetual license
             during the Grant Tenn to use the Non-Federal Entity's registered and unregistered
             trademarks. USAGM's use of the Non-FederalEntity's trademarks shall be limited to
             use in conjunctionwith broadcastingor otherwisedisseminatingthe Non-FederalEntity•s
             materialsto USAGM•saudiencesfor the purpose of furthering the USAOM mission.

     e.       The Non-FederalEntity maysell contentproducedunder this Grant Agreement. Nothing
              herein shall authorizethe Non-FederalEntity to charge the United StatesGovernment,or
              any of its instrumentalities,for access to its content, nor shall anything herein authorize
      Q :J    Bnfj'\Olations of any applicablestarutorylimitatiopson domestic dissemination. At the
              NfliWtofthe CEO, the Non-FederalEntity shall provide the CEO sufficientinformation
              to make any determinationsrequiredby the Agency or otherwise requiredby the CEO's
I£   :zUd    .,.{)l'
                 ersightresponsibilities,includingto assess revenueeamed, as well as the amountsand
            u~ 13DBIUZ                                                                       31I'.,   ge
                 Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 5 of 30




                    purposes for which funds are used.

            ArticleIV - COOPERATIONWITHUSAGM GOVERNANCEOFUNITED
                                                              STATES
            INTERNATIONAL    BROADCASJNG

            As a conditionof its receipt and use of the Grant Funds provided hereunder, the Non-Federal
            Entityshall cooperatewith USAGM's governanceofUS(B under the InternationalBroadcasting
            Act as follows:

            a.      The Non-Federal Entity acknowledges that certain authorities of USAGM under the
                    International BroadcastingAct are non-delegable,including those listed in Attachment
                    A, meaning that USAGM has sole and exclusive authority to determine USIB strategy
                    and policy ll!ld that the Grant Funds are intended to promote and implement such
                    USAGM-sponsoredstrategy and policy.

            b.       The Non-Federal Entity's articles of incorporation, by-laws or other constitutional
                     documents shall provide that the Board of Directors of the Non-Federal Entity shall
                     consist of the current members of the USAOM established under the international
                     BroadcastingAct and of no other members. The Boardof Directorsshall make all major
                     policy determinations governing the operations of the Non-Federal Entity and shall
                     appoint and fix. the compensationof such managerialofficersand employeesof the Non-
                     FederalEntity as it considers necessaryto cany out the purposesof the Grant.

            c.       The Non-Federal Entity shall cooperate in the processes and protocols of USAGM as
                     follows:

                     1. The Non-Federal Entity acknowledgesthat USAOM has adopted certain rules of
                        conduct to govem the participation and cooperation of the elements of USAOM"
                        sponsoredUSIB. Sw::hrules of conduct are set forth in Attachment B hereto.

                     2. The Non-Federal Entity shalJ report such information to USAGM as may be
                        reasonably requested by USAGM in the fonnat and within the timeframe so
                        requested. Consistent with the USAGM's desire to fostertransparencyas descnoed
                        in the "rules of the road" in Attachment B, and in order to better enable the Non-
                        Federal Entity to provide accurate and relevant information, where possible,
                        USAOM's request will include informationregarding the purpose of the request

                     3. The Non-Federal Entity aclmowledges that USAGM bas delegated to the Chief
                        Executive Officer (CEO) the authority to oversee the day-to-day managementof the
                        Federalagency and to identify,evaluate, and resolve strategictrade-offsand conflicts
                        among the broadcasting entities, including the Non-FederalEntity. consistent with
                        the Board's strategic guidelinesand subject to the Board's continuedoversight. The
                        Non-Federal Entity shall use Grant Funds in a manner consistent with any such
   0:1:,0               delegation.

                     4. In order to facilitate coordinatedcommunicationsamong the elements ofUSm, the
e:zlvd oel:JoBIOZ       Non-FederalEntity will seek advanceapprovalof USAGM of any Congressionaland
                                                                                                 41   I ''--

  E>1I/ij
     Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 6 of 30




           ExecutiveBranch communicationsand outreachactivitiesundertakenwith the use of
           the Grant Funds, provided that nothing in this paragraph, shall prevent the Non-
           Federal Entity (i) from respondingto specificrequests for information,documentsor
           materials from Congress or the Executive Branch, or (ii) from engaging in routine
           correspondence or communications with Congress and/or the Executive Branch
           (includingUnited States embassies),or (iii) from engaging in communicationsin the
           regular pursuit of newsgathering activities. Upon USAGM's request, the Non-
           Federal Entity shall inform USAGM about such responses to requests and/or
           correspondencein a timely mwmer. The Non-FederalEntity acknowledgesthat 31
           U.S.C. §13S2 prohibits Non-Federal Entities from using appropriated funds to pay
           any person for influencingor attempting to influence an officer or employeeof any
           agency, a Member of Congress,an officer or employeeof Congress,or an employee
           of a Member of Congress in connection with the makmg, extension, continuation,
           renewal, amendment, or modificationof any Federal grant This provision shall not
           apply to any communicationsor outreach activities of any Director of the Board of
           Directors of the Non-Federal Entity who is a Governor of the USAGM at the lime
           such communicationor outreachactivity is W1dertaken.

        5. The Non-Federal Entity shall not disclose any information expressly designated in
           writing as confidential by USAOMto any third party not authorizedby USAGM to
           receive it. USAGM shall provide to the Non-Federal Entity a copy of the written
           standards and procedures used by USAGM in designating information as
           confidential.The Non-FederalEntity shallrequire each Non-FederalEntity employee
           and contractor with access to USAGM-designatedconfidential informationto enter
           into a writtenundertakingof confidentialityconsistentwith this paragraph. The Non-
           Federal Entity further agrees to take all steps reasouably necessary to protect the
           confidentiality of the confidential information and to prevent the confidential
           informationfrom falling into the public domainor into the possessionof unauthorized
           persons. The Non-Federal Entity shall have no obligation of confidentialitywith
           respect to infonnation that (A) was known to the Non-Federal Entity prior to
           receivingany of the confidentialinfom1ationfrom USAGM, (B) has become publicly
           known throughno wrongfulact of the Non-FederalEntity, or (C) was receivedby the
           Non-FederalEntity from a third party without restrictionas to the use and disclosure
           of the information.

        6. The Non-Federal Entity shall participate in activities of the International
           Broadcasting Bureau (ffiB) Coordinating Committee in accordance with the
           InternationalBroadcastingAct

AttieleV-MUTUAL ASSISTANCETO fRQMOTE
                                   UNITED
                                        STATES
                                             INTERNATIONAL
BROADCASTING
a.          th spirit of cooperationamong USAGM-sponsoredentities and in order to promote
                  ip& use of Grant FWldsand Agency resources, USAGM and the Non-Federal
              ty &.<isetheir reasonablebest efforts to render assistance to each other to promote
/t :z  J,/:e interests of USIB and the implementationofUSAGM's strategy.
            oe.L:io
                 BJoz

      Sfilg
     Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 7 of 30




b.      Upon USAGM's request,the Non-FederalEntityshall make reasonableefforts to provide
        or facilitateprovisionof administrativeor other servicesor resources to USAGMor other
        USAGM-sponsored broadcasting entities in order to promote implementation of
        USAOM's strategy. Grant Funds shall be available for in-kind services to the USAGM
        or other USAGM-sponsored entities where cost effective and consistent with the
        USAOM strategic plan as determined by USAGM. USAOM shall not be required to
        reimburse the Non-FederalEntity for Grant Fundsused to provide such in-kindservices
        nor otherwise to supplement the Grant Funds provided hereunder. USAGM will
        endeavorto make such requests in a ID8l1Ilerthat does not interfere with the Non-Federal
        Entity's ability to discharge its responsibilities under this Agreement and, where
        necessaryto achieve the request, to provideresourcesto assist the Non-FederalEntity in
        fulfilling such requests. The Non-Federal Entity shall notify USAOM of any
        expendituresit makes on provision of in-kind services to USAGM and other USAOM-
        sponsorcdentities.

c.      All assistancecontemplatedunder this ArticleV shall be rendered in a manner consistent
        with applicableJawand regulations.

ArticleVJ- ADMINISTRATION
                      OFTHE GRANT
a.      Developmentand Review of the ApprovedFinancialPlan

         1. Definition. As used in this Agreement,the term "ApprovedFinancialPiao"shnll
            mean (i) the financialplan for use of the Grant Funds that is approvedby USAGM in
            accordance with the procedures set forth in this Article V1; (ii) any modificationto
            such plan that is approved by USAOMduring the term of this Agreement;and (iii}
            any proposal or modification of such proposal during a Continuing Resolution as
            referenced in Article VI (a) (S}below.

        2. Financial Plan Required. Unless otherwise detennined by USAGM, within 30
           calendar days {or. if the same is on a U.S. federal holiday. the first business day
           occurring thereafter) of entering into this Agreement (or. as the case may be, any
           amendment to this Agreement which alters the amount or purpose of Grant Funds
           available}, the Non-Federal Entity shall submit to USAGM a proposed detailed
           fuw.ncialplan consistent with the strategy,pwposes. and language servicesapproved
           by USAGM and covering the full amount of the Grant

         3. Financial Plan Detail. The Non-Federal Entity's proposed financial plan shall
            delineate the Non-FederalEntity's anticipatedmonthly expendituresfor each budget
            line item, anticipatedmonthly expendituresfor each office and languageservice, and
            any additionaldetail required by USAGM. Budget line items will be defined by the
            USAGM in order to ensure unifonnity.

        4. Approvalof the Proposed FinancialPlan. USAGM shall transmit any disapprovalof
           the proposed financialplan within 30 daysof its receipt from the Non-Federal Entity.
           If USAGM has not notified the Non-FederalEntity of its disapproval within30 days
           of receivingthe plan, the plan shall be deemedapproved.
                                                                                     6   I   I   • l
     Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 8 of 30




        S. FinancialPlan during a Partial Year Continuing Resolution (CR). If appropriations
           for the full year amount of the Grant Funds are not available to USAGM at the time
           that the Non-Federal Entity enters into this Agreement,the Non-FederalEntityshall
           provide, with each request for funding, an explanation of funding requirementsfor
           the period covered by the funding request and two subsequent months. Unless
           otherwise determined by law or approved by USAGM, such requirements shall
           include only the mmimum amounts of Grant Funds reasonably necessaryto sustain
           current operations under the partial-year Continuing Resolution. No later than 30
           days after enactment of an appropriationcovering the fiscal year. the Non-Federal
           Entity shall submit a proposeddetailed financialplan for approval in accordancewith
           paragraphsone (1) through four (4) of this subsection. The Non-FederalEntity shall
           operate et a rate of obligationunder its CR financial plan until USAGM approval in
           accordancewith this paragraph.

b.      USAOM will provide the Grant Funds to Non-Federal Entity by the U.S. Treasury
        electronicfundstransfers throughthe AutomatedClearing House System. USAOMwill
        make disbursementsin monthly incrementsor on such other basis as may be consistent
        with the Approved Financial Plan.

c.      Reportingand Review of Use of Grant Funds

        1. MonthlyReports. Unless otherwiseapprovedby USAGM, twenty(20) days after the
           cod of each month, except following the final month of the fiscal year, when this
           period shall be 30 days, the Non-Federal Entity shall provide to USAOM a report
           (Monthly Reports shall include a Federal Financial Report (SF-425) and Statement
           of Obligations end Disbursements(SOD)), for such month. of obligations and cash
           disbursementsin U.S. dollars with the level of detail described in Article Vl(a}(3),
           togetherwith such additionalinfonnationas USAGM may request from time to time.
           As requested by USAGM, the Non-Federal Entity shall justify in detail its use of
           Grant Funds against items defined in the Approved Financial Plan.

        2. Other Reviews. The Non~FederalEntity shall prepare and submit to USAGM such
           other reviews and reports on expendituresand obligations as USAGM may request
           on a schedule to be providedperiodicallyby USAGM.

        3. Report on Vacancies. Not later than the 21 days after the end of each fiscal quarter,
           the Non-FederalEntity shall submit a report to USAGM listing personnelvacancies
           as of the end of the quarter. This report should be organized by division aIJdinclude
           the PositionTitle, Grade Level,Annual Salary,Date Vacant aIJdExpectedHire Date.
           The provision of such report to USAGM is solely to facilitate USAGM's budget
           planningand reportingto Congressand does not imply that the Non-FederalEntity is
           required to seekUSAOM approvalto fill persoMel vacancies.

        4. Report on Equipmentand EquipmentDisposition. In accordance with the Uniform
           AdministrativeRequirements,Cost Principles, and Audit Requirementsfor federal
           Award, 2 CFR §200, the Non-FederalEntity shall submit annually to USAOM an
                                                                                     7 1Pa~c
     Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 9 of 30




            inventoryof all equipment Requestsfor dispositioninstructionsconcerningproperty
            purchasedwith Grant Funds with an estimated fair market value (at the time of such
            disposition) of U.S. $5,000 or more must be submitted to USAOM 120 days in
            advance of the proposed disposition. If USAGM has not notified the Non-Federal
            Entity that the disposition is disapproved,the disposition will be deemed approved.

d.      The Non-Federal Entity shall maintain at its principal offices full and complete records
         and books of account, in accordance with generally accepted accounting principles,
         covering the financial details applicable cothe Grant. The Non-Federal Entity shall
         maintain separate accountability for funds provided under this Agreement. The Non-
         Federal Entity shall expend these funds only on the operating costs authorized by this
         Agreementunless it receives prior written approvalof USAGM to do othetwise.

e.       In accordance with 2 CFR §200.308, the Non-Federal Entity is required to report
         deviationsfrom the ApprovedFinancialPlan to USAOM. The Non-FederalEntity shall
         make reasonable effons to provide prior notice of anticipated deviations. The Non-
         FederalEntity may not transferGrantFundsamongdirectcosts if the cumulativeamount
         of such ttansfers exceeds, or is expected to exceedtIO percent of the total budget in the
         ApprovedFinancial Plan unless otheiwise approvedby USAGM .

f.       Unless otherwise approved by USAGM, the Non-Federal Entity shall provide five (5)
         days advance notification of any new contracts exceeding U.S. $350,000 and any new
         leases exceedingU.S. $200,000.

g.       Returnof Funds

         1. The Non-Federal Entity shall retwn to USAGM at the conclusion of the fiscal year
            any portion of the Grant Funds that are not required for a legally binding tranSaction
            or designated by the Non"FederalEntity for a purpose and in an amount consistent
            with the Approved FinancialPlan.

         2. Any and all interest earned on Grant Funds provided to the Non-Federal Entity
            pwsuant to this Agreement shall be returned to USAGM on an annual basis in
            accordancewith the requirementsof 2 CFR §200.305.

         3. Expenditures by the Non~FedemlEntity that are not consistent with the Approved
            Financial Plan or otherwise permittedby this Agreement shall be recovered by the
            Non-FederalEntity and promptlyrefundedto USAGM.

ArticleYil- REGULATORY
                    COMPLIANCE
a.       The Parties acknowledge and agree that the Parties are subject to all Federal rules and
         regulationspertaining to federal grants, including the following: 22 U.S.C. §§ 6201 ~
         ~ 31 U.S.C. §§ 7502 and 1352, 41 U.S.C. § 702, the Federal Grant and Cooperative
         AgreementAct and implementingregulations,and 2 CFR §200.

b.       AJlowabilityof costs incurred under this Agreement will be determined in accordance
                                                                                       8 11 ,I'   \.
     Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 10 of 30




        with 2 CFR §200,pursuant to certainclarificationsspecifiedin AttachmentC and subject
        to any exceptionsgranted by authorizationor appropriationlaws.

c.      The Non-FederalEntity shall complywith the covenantsand other contractingprovisions
        set forth in AttachmentD.

d.      The Non-Federal Entity shall comply with grant limitations in the International
        Broadcasting Act and/or any applicable appropriations statute that are expressly
        applicable to the Non-Federal Entity, including without limitation, those set forth in
        AttachmentE.

e.      TheNon-FederalEntity shall deliver all required certificationsidentified in Attachment
        F upon executionof this Grant Agreement

f.      No Grant Funds may be used for the followingpwposes:

        1. to pay any salary or other compensation,or enter into any contractproviding for the
           paymentof salary or compensationin excess of the rates established for comparable
           positions under Title 5 of the UnitedStates Code, or the foreign relationslaws of the
           United States.

        2. to pay first-classtravel for any employeeof the Non-Federal Entity, or the relative of
           any employee.

g.      The Non-Federal Entity shall comply with all applicable U.S. laws and regulations,
        including,without limitation,the copyrightlaws of the United States.

h.      When engagingoutside the United States in activitiesthat require the use of Grant Funds,
        the Non-Federal Entity shall exercise due diligence to ascertain the local laws and
        regulations, and other relevant local circumstances, applicable to the Non-Federal
        Entity's activities in the relevant country(ies)where such activities shall be undertaken.
        In the event that lhe Non-FederalEntity or any of its employeesor contractorsbecomes
        subject to any fine, imprisonment,judgment, tax, or other penalty (whether civil,
        administrative, criminal, or otherwise) in any country as a result of the activities
        undertakenwith the use of the Grant Funds, the Non-FederalEntity shall notify USAOM
        in writingof the same as soon as practicable(but, in no case Jatertban 30 days following
        any such event) and shall provide such informationas USAOM may request regarding
        the circumstancesof any such penalty.

i.      Consistent with 2 CFR §200.J13, applicants and recipients must disclose, in a timely
        manner, in writing to the Officeof InspectorGeneral (OIG) for the Departmentof State
        and the U.S. Agency for Global Media, with a copy to the cognizant Grants Officer, all
        violationsof FederalcriminalJawinvoJvingfraud,bribery, or illegal gratuitiespotentially
        affecting the Federalaward. Sub-recipientsmust disclose, in a timely manner, in writing
        to the 010 and to the prime recipient (pass-through· entity) all violations of Federal
        criminalJawinvolvingfraud,bribery,or illegalgratuitiespotentiallyaffectingthe Federal
        award. Failure to make required disclosurescan result in any of the remedies described
                                                                                      9 IPagc
 Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 11 of 30




     in §200.338. Remedies for noncompliance, including suspension or debarment.
     Disclosuresmust be sent to: U.S. Deportmentof State Office of InspectorGeneral, P.O.
     Box 9778, Arlington. VA 22219. Website: bttps://oig.state.gov/hotlinePhone: l-800-
     409-9926or 202-647-3320



Articlevrn- LIMITATIONS
                     OFUSAGM
                           OVERSIGHT
a.   The Non-FederalEntity is a private,nonprofitcorporation,and nothingin this Agreement
     may be construed to make the NonvFederalEntity a Federal agency or instrumentality.

b.   USAOM's oversight and supervision of the Grant Funds are subject to limitations in
     applicablelaw.

c.   USAGM aclmowledges and affinns the safeguards contained in the United States
     InternationalBroadcastingAct of 1994 (as amended)meant to preserve the journalistic
     independenceand integrityof USAOM programming. To that end, no U.S. Government
     official-including individual Governors, the CEO, the Secretary of State, and the
     InspectorGeneral~ may attempt to influencethe content or editorial choices of one of
     the broadcasting entities in a manner that is not consistent with the highest standardsof
     professionalbroadcast journalism or take any other action that may tend to undermine
     thejournalistic credibilityor independenceof USAGM or its broadcasters. In the event
     that the Non-Federal Entity reasonablybelieves that a breach of this Article VIIl (b} has
     occurred, then the Non•FederalEntity shall report the breach to the Chairpersonof the
     USAGM.

Article IX- FtJNDRAISING

a.   The Non•FederalEntity may engage in fundraisingfrom outside sources, providedthat
     (i) the Non-Federal Entity must complywith the Outside FundingAcceptance Policy
     adoptedby the Non-FederalEntity's Board of Directorson February20, 2018 (the
     0
       Policy'), and (ii) the Non-FederalEntity must receive approval from BBG before
     using Grant Funds for fundraising.

b.   The Non-FederalEntity shall request prior approval of proposedfund.raisingcosts and
     provide any other informationthat BBG needs in order to determineif any such costs
     would be unnllowable.

c.   At the request of the Chief ExecutiveOfficer (CEO},Grantee shall provide the CEO
     sufficientinformation for the CEO to make any determinationsrequired under the
     Policyor by the CEO's oversightresponsibilities,and to assess the amounts and
     pwposes for which funds receivedby the grantee from outside sources are used.




                                                                                  10 I ·   1 J. I..'
     Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 12 of 30




ArticleX- PERSONNEL
                 SECURITY
                        POLICY
a.      USAGM will perform security backgroundinvestigationsand provide appropriate
        clearance for the persons holding the positions listed in the letter to be provided by
        USAGM to the Non-FederalEntity followingthe signing of this Agreement.These
        security backgroundinvestigationsand clearances shall be perfonned at no cost to the
        Non-FederalEntity.

b.      With regard to those of the Non-FederalEntity's employeesand contractorswho are
        not identified in the letter to be providedpursuant to Article X (a), but who are
        detenniiled by the Non-FederalEntity and USAGM to require background
        investigationsand/or clearances,the Non-FederalEntity and USAOM shall establish an
        agreed upon protocol (''Protocol''), which shall be reduced to writing and confirmedin a
        letter agreement following the signing of this Agreemeol The Protocolshall cover (i)
        the categoriesof persons for whom such investigationsand/or clearancesare required,
        (ii) the identityof the entity or entities that will perform the investigationsand/or
        clearances and, where necessary,(iii) who shall cover the costs associatedwith such
        investigationsand/or clearances.


ArticleXI- ITNETWORK
                   SECURITY
                          POLICY

A:Ilymaterial breach of the Non-Federal Entity's IT network security policies, or any incident
that materiallyaffects the integrityor operationsof the Non-FederalEntity's IT network system,
shall be reported to u ·sAOM within twenty-four(24) hours of detection. These violations shall
include,but are not limited to, the following:

        1. Unauthorized access to any of the social media or web site content management
           systems used by the Non-FederalEntity.

        2. Disruption or denial of service for productionor distribution systems.

        3. Unauthorizedmodificationor removal of the Non-FederalEntity data.

ArticleXII- AUDITS
                 ANDINSPECTIONS
a.      All records required to be kept in order to comply with the terms and conditions of this
        Agreement, including bid solicitations, evidence of shipment for commodities and
        procurement and service contracts,shall be maintainedby the Non-FederalEntity for a
        period of three (3) years from the date of the submissionof the final expenditurereport,
        in a manner that will permit verificationof the Non-FederalEntity's compliancewith its
        representations, wa.rra.nties,and obligations contained in this Agreement. If any
        litigation,claim or audit is started before the expirationof the 3-yearperiod, the records
        shall be retaineduntil such litigation,claim or audit has been resolved.

b.      The Non-FederalEntity acknowledgesthe audit requirementsset forthin accordancewith
 Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 13 of 30




       2 CFR §200 SubpartF.

c.     Operationsof the Non-FederalEntity.as relatedto use of the Grant Funds. may be audited
       by the Government Accountability Office in accordarn:e with such principles and
       proceduresand under such rules and regulationsas may be prescribed by the Comptroller
       General of the United States. Any such audit shall be conducted at the place or places
       where accounts of the Non-FederalEntity are nonnally kept.

d.     Representativesof the GovernmentAccountabilityOffice shall have access to all books,
       accounts,records. reports, files, papers, and property belongingto or in use by the Non-
       Federal Entity, pertaining to such financial transactions and necessary to facilitate 8Il
       audit Such representativesshall be afforded full facilitiesfor verifying tnmsectionswith
       any assets held by depositories,fiscal agents, and custodians. All such books, accounts,
       records, reports files, papers, and propertyof the Non-FederalEntity, shall remain in the
       possession and custody of the Non-FederalEntity.                              ·

e.     The InspectorGeneral of the United States Departmentof State is authorizedto exercise
       the authorities of the Inspector General Act of 1978 with respect to the Non-Federal
       Entity.

f.     USAOM shall conduct an annual review to measure the Non-Federal Entity's
       performancein achievingthe purposes of this Agreementand compliance with its terms.
       Such reviews shall be conducted at reasonable times and upon reasonable notice to the
       Non-FederalEntity.

g.     To ensure continuous and cooperative planning and operations hereunder, the Non-
       Federal Entity shall permit USAGM or its authorized representatives, including the
       InspectorOeneral. to visit the Non-FederalEntity's facilities and to inspect the facilities,
       activities, and work pertinent to the grant, both in the United States and abroad, and to
       interview personne) engaged in the performance of the grant to the extent deemed
       necessaryby USAOM. USAGM,however,shall not exerciseany prepublicationreview
       of the substanceof any broadcast or print publicationof the Non-FederalEntity.

            - FAILURE
Article X:111       TOCOMPLY WITH THE TERMS
                                          OFTiffiGRANT
In the event that the Non-FederalEntity fails to comply with any material term of this Grant,
then, upon the decision of the USAOM Board of Governors,USAGM shall have the right to
suspendor terminate the Non-FederalEntity's use of the Grant Fundsby providing writtennotice
to the Non-FederalEntity. USAOMshall provide advancenotice of suspensionor termination,
except iDurgent or compellingcircumstances,as determinedby USAGM in its sole discretion,
after which the Non~FederalEntity will have ten (10) businessdays to bring itself in compliance
with this Agreement

In the event USAGM suspends or tenninates the Non-FederalEntity's use of Grant Funds, the
Non-FederalEntity shall forthwith return any portion of the Grant Funds in its possession or
control to USAGM. Any such tennination or suspensionshall be without further obligationby
USAGMor the United States.
                                                                                      12 j   .! • ~
  Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 14 of 30




Article XIV- POINTSOF CONTACT

For USAGM.the followingperson, or anyone othetwise designatedby the Chief Executive
Officer,shall be deemed to be the points of contact for the Non-FederalEntity with respect to
the provisions of this Agreement:


                      GrantTurner
                      Chief FinancialOfficer
                      Tel: (202) 203--4845
                      Email: gtumer@USAGM.gov

For the Non-FederalEntity, the followingpersons, or anyoneotherwise designatedby either of
them, shall be deemed to be the points of contact for the Non-Federal Entity with respect to the
provisionsof this Agreement

        For all financialmatters arising under this Agreement:
                Stephanie Schmidt
                Acting Chief Financial Officer and
                ABStarltTreasurer
                Tel: (202) 457-6994
                Email:schmidts@rfed.org

        For all other matters arising under this Agreement:

                BenjaminHerman
                General Counsel and Secretary
                Tel: (202) 457-6966
                E-me.il:hermanb@rfcrl.org




                                                                                    13 1Pagl'.
 Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 15 of 30




ArticleXV- AMENDMENTS
The tenns of this Agreementmay be amendedby muwa1written consent between USAGM and
the Non•FederalEntity.


IN WITNESSWHEREOF,the parties hereto have executed this Agreementon the day and year
spei:ifiedbelow:




RFEIRL, INC,                                 U.S. AGENCYFOR GLOBALMEDIA
                                             InternationalBroadcastingBureau



                    47      A?C'
                      3
Stephanie Schmidt                             JobnF. Lansing
Acting Chief Financial Officer                CEO& Director
& AssistantTreasurer


DATE                                          DATE- L-..
                                                     ~~•J.=-..
                                                           2,-..:..
                                                              •...:
                                                                l'-~1-




                                                                          )4 (   l"l
Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 16 of 30




                                     ATTACHMENT
                                             A
                  NON-DELEGABLE
                              USAGMAUTHORITIES
 1. To superviseall broadcastingactivitiesconductedpursuant to International
    BroadcastingAct, the Radio Broadcastingto Cuba Act and the Television
    Broadcastineto Cuba Act
 2. To review and evaluate the missionand operationof, and to assess the qualityt
    effectiveness,and professionalintegrityof, all such activitieswithin the context
    of the broad foreiimnolicv ob.iectivesof the United States.
 3. To ensure that United States InternationalBroadcasting(USIB) is conducted in
    accordancewith the broadcastingstandards and orinciolesset forth in the Act:
     BroadcastingStandards                     Broad£MtingPrincigles
     USIB shall-                               USIB shall include -

     beconsistentwith the broad foreignpolicy      news whichis consistentlyreliable and
     objectivesand the international               authoritative,accurate;
     telecommunicationspolicies and treatiesof the
     United States:                                a balancedand comprehensiveprojectJonof
                                                   UnitedStates thoughtand institutions,
     not duplicatethe actlvitJesof private US      reflectingthe diversityof United
     broadcastersor governmentsupported            States culn.m:and society;
     broadcastingentitlesof other democratic
     nations;                                      clear and effectivepresentationof lhe policies
                                                   of the UnitedScatesOovemmentand
     be conductedin accordancewith the hiJhcst     responsiblediSl:ussionand opinion
     standardsof broadcastjournalism;              on those policies,includingcdicorials,
                                                   broadcastby the Voiceof America,which
     be based on reliableinformationabout hs       presentthe viewsof the United States
     potentialaudience;                            Oovc:mment;

                                                     lhe capabilityto provide a surge capacityto
      be designedto effectivelyreach a significant   supportUnit~ States foreignpolicy
      audience;                                      objeccivesduringcrises abroad;


      promoterespect for humanrights, including      programmingto meet needs which remain
      freedomof religion.                            unservedby the totalityof mediavoices
                                                     availableto the people of ccttain
                                                     nations;

                                                     informationaboutdevelopmentsin each
                                                     significantregionof tho world;

                                                     a varietyof opinionsand voices from within
                                                     particularnationsand regionspreventedby
                                                     censorshipor repressionfrom speakingto
                                                     their fellowcountrymen;

                                                     reliable~h      capacityto meet the criteria
                                                     under thissection;

                                                     adequatetransm.itterand relay capacityto
                                                     surmortUSlB activities· and tn1inin2and
Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 17 of 30




                                               technicalsupportfor independentindigenous
                                               mediathroughgovernmentagenciesor
                                               nrivateUnitedStatesentities.

  4. To review, evaluate, and detennine,at least annually, after consultationwith the
     Secretarvof State, the additionor deletion of lan2ua2e services.

  s. To make and supervise grants for broadcastingand related activities.

  6. To allocate funds appropriated for internationalbroadcastingactivitiesamong the
     variouselements of the InternationalBroadcastingBureau and Non•Federal
     Entities.

  7. To submit an annuaJ report to the Presidentand the Congress.

  8. To appoint such staff personnelfor lhe Board as the Boeromay determine
     necessaryto carry out its functions.




                                                                                  16 1     1 , ..
  Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 18 of 30




                                     ATIACHMENTB

The USAOM Board of Governors (Board) on June 3, 2011, adopted the following"rules of the
road,, governing Board operations and procedures and the interactions among the elements of
United States International Broadcasting (USrB), namely (i) the Board; (ii) the International
BroadcastingBureau (IBB),Voice of America(VOA),and Office of Cuba Broadcasting(OCB); ·
and {iii) USAOM's private Non-Federal Entities Radio Free Europe/RadioLiberty (RFE/RL),
Radio Free Asia (RFA), and Middle East BroadcastingNetworks (MBN) (collectively, "Non-
FederalEntities").

The Board affirmed the following generalprinciplesof USAGM governance:

   •    To fulfill its statutory mission, the Board requires the elements ofUSrB to cooperatein
        working toward goals establishedby the Board, and implementedby the JBB, in a spirit
        of collegiality, transparency, mutual respect, and good communicationwith peers and
        colleagues.

   • The Board will endeavor to focus its attention on issues of strategic importance as
     required for the Boardto exercisethe non-delegableauthoritiesof the Board in the United
     States InternationalBroadcastingAct of 1994(as amended).

    • The Board will rely on the mB to assist the Board in carrying out the Board's
      responsibilitiesfor decisionsand oversightof U.S. internationalbroadcasting.The Board
      will delegate authority to the CEO to oversee the day-to-day managementof the federal
      agency and to identify,evaluate, and resolve s1rategictrade-offsand conflictsamong the
      broadcastingentities, consistent with the Board's strategic guidelines and subject to the
      Board's continuedoversight The Boardwill require the federaland non-federalelements
      ofUSIB to cooperate with and assist the CEO in fulfillingthese duties.

    •   In recognition of the collective decision-makingauthority of the Governors and their
        desire to leverage their collective talents to promote and enhance USIB, the Governors
        will work to avoid the creation of "fiefdoms.. in respect of the individualelements of
        USIB or particular functionsor authoritiesof the Board.

    • The Board will require the management of the respective, federal and non-federal
      elements of usm to faithfully implement and operationalize the Board's decisions,
      including revised management structuresintended to improve the overall efficiency of
      USIB, and to cooperate fully with the Committees,the CEO, and other senior USAGM
      officials or reporting mechanisms on which the Board relies to inform its deliberations
      and decision-making.




                                                                                   17 Ip ,I g. e
 Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 19 of 30




                                    ATIACBMENT C

Allowabilityof costs incurred under this Agreement will be determined in accordunce with 2
CFR §200 Subpart E with the followingclarificalions:

a.    All operating costs are detennined to be direct costs. (See 2 CFR §200.413)

b.    The following expenses.insofar as they are reasonable and necessary to further the
      purpose of the grant, are authorized.(Relevant paragraphsof 2 CFR §200, are noted in
      parentheses.)

       1. Official representation expenses necessary to further the mission of Non-Federal
          Entity. are not to exceed the amount in the ApprovedFinancial Plan unless otherwise
          authorizedby USAGM. (See Departmentof State StandardizedRegulations{DSSR),
          Section 300 RepresentationAllowances- - 330 Prohibitions)

       2. Capita) expendituresfor generalpurpose equipment {See2 CFR §200 .439)

       3. Overtime, extra•pay shift, and multi-shift premiums.(See 2 CFR §200.430)

       4. Participant supportcosts (See 2 CFR §200.4S6)

       S. Costs of legal, accounting, and consulting services, and related costs, incurred in
          connection with organization and reorganization. (See 2 CFR §200.435; §200.4S5 &
          §200.462)

       6. Public information service costs. (See 2 CFR §200.421}

       7. Publicationand printing costs. (See 2 CFR §200.461)

       8. Foreign travel costs as specifiedin the Approved Financial Plan. (See 2 CFR §200.474)

       9. The cost of advertisingthe evai]abilityof publications.recordings,or servicesof the Non-
          Federal Entity, subject to limitationsin applicablelaw or regulation.
     Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 20 of 30




                                      A]'TACB'MENT
                                                 D


1.      COVENANTAGAINSTCONTINGENTFEES

        The Non-Federal Entity warrants that no person or selling agency has been employedor
        retainedto solicit or secure this Agreement upon an agreement or understandingfor a
        commission,pcrecntage, brokerage, or contingent fee, excepting bona fide employees,
        bona fide established commercialor selling agencies maintained by Non-FederalEntity
        for the purpose of securingbusiness. For breach or violation of this warranty, USAGM
        shall have the right to annuJ this Agreementwithout liabilityor in its discretionto deduct
        from the Agreementprice or consideration,or otherwiserecover, the full amount of such
        commission,percentage, brokerageor contingentfee.

2.      EQUALOPPORTUNITY

        Duringthe perfonnance of this Agreement,the Non-FederalEntity agrees that it will not
        discriminateagainst an employee or applicant for employment because of race, creed,
        color, sex, national origin, age, or handicapin accordancewith all pertinent Federallaws
        and regulationsprohibiting discriminationin employment including, but not limited to,
        Title Vll of the Civil Rights Act of 1964, as amended;42 U.S.C. 2000e, et seq,;section
        504 of the Rehabilitation Act of 1973, as amended; 29 U.S.C. 794; the Age
        DiscriminationEmploymentAct of 1975.as amended;and 42 U.S.C. 6101, ~ The
        provisionsof this paragraphshall apply to employmentactions including,but not limited
        to, employment,upgrading,demotionor transfer,recruitmentor recruitmentadvertising,
        layoff or termination, rates of pay or other forms of compensation, and selection for
        training, including apprenticeship. The Non-FederalEntity shall continue to include in
        all solicitations or advertisements for employees placed by or on behalf of the Non-
        Federal Entity language stating that "Non-Federal Entity is an equal opportunity
        employercommittedto work force diversity."

3.      Am TRAVEL

        The Non-FederalEntity agrees that all travel paid for with the Grant Funds will comply
        with the ''Fly America Act'' (49 U.S.C. § 40118).


4.      CONVICT LABOR

        In connection with the performance of work under this grant, the Non-Federal Entity
        agrees not to employ any person undergoing sentence of imprisonment except as
        provided by 18 U.S.C. 3622 and Executive Order No. I 1755, December 29, 1973, as
        amended.

S.      THE NON-FEDERALENTITYSHALLCOMPLYWITH:

        a.     Title VI of the Civil Rights Act of 1964, es amended.42 U.S.C. 2000d ~ ~.,
                                                                                      191   ,I   1.; \,;
Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 21 of 30




         which prohibits discriminationon the basis of race, color, or national origin in
         programsand activitiesreceivingFederal financialassistance.

    b.   Section504 of the RehabilitationAct of 1973,as amended,29 U.S.C. 794,which
         prohibits discriminationon the basis of handicap in programs and activities
         receivingFederal financialassistance.

    c.   The Age DiscriminationAct of 1975,as amended,42 U.S.C. 6101 ~~.,which
         prohibits discriminationon the basis of age in programs or activities receiving
         Federal financialassistance.




                                                                              20 I , ,I,.~
 Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 22 of 30




                                 ATTACHMENT
                                         E

        GRANTLIMITATIONS- RADIOFREE EUROPE/RADIOLIBERTY

A. The headquartersof RFE/RL, Incorporatedand its senior administrativeand managerial
   staff must be in a location which ensures economy, operational effectiveness,and
   accountabilityto the Board.

B. This grant may be used only for activitieswhich the BBG determines are consistentwith
   the pwposes of the U.S. IntcmationalBroadcastingAct of 1994, as amended, and for the
   purposeof cmying out similarfunctionsas were carriedout by RFFJRLon the day before
   the date of enactmentof the Act with respect to RFE/RL, consistentwith Section2 of the
   BoBidfor InternationalBroadcastingAct of 1973,as in effect on such date.

C. No grant funds may be used for the foUowingpurposes:
      (1) Notwithstanding the limitationsunder Vll(f)(l ), grant funds provided under this
          section may be used by RFE/RL, Incorporated,to pay up to three employees
          employedin Washington,D.C.1 salary or other compensationnot to exceed the
          rate of pay payable for level m of the ExecutiveScheduleunder section S314of
          title S.
      (2) To enter into a contract or obligation to pay severance payments for voluntary
          separationfor employeeshired after December1, 1990, except as may be required
          by United States law or the laws of the country where the employeeis stationed.

D. To compensatefreelancecontmctorstexcept as contemplatedin the ApprovedFinancial
   Plan.




                                                                               21 1)',I::'.   C
     Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 23 of 30




                                      ATTACHMENT F

1.     CERTIFICATIONREGARDINGLOBBYING

       The Non-FederalEntity shalt sign the Certification(Attachment0) ConcerningLobbying
       Activities that it will comply with 31 U.S.C. § 13S2concerning the use of appropriated
       funds for lobbying activities. If no appropriatedfunds have been paid or will be paid for
       lobby activities,the Non-Federal Entity shall submit Standard Fonn LLL, "Disclosureof
       LobbyingActivities."

2.     CERTIFICATIONREGARDINGDRUG-FREEWORKPLACEREQUIRE'MENTS

       The Non-FederalEntity shall sign the Certification(AttachmentH) Regarding Drug Free
       Workplace Requirements: Drug-Free Workplace Act of 1988 that it will provide a
       drug-free workplace in accordance with the Drug-FreeWorkplace Act of 1988,22 CFR
       513, SubpartF.

3.     FEDERAL DEBT STATUS

       Under 0MB Circular No. A-129, the Non-Federal Entity must certify that it is not
       delinquent on payment of any Federal debt. The Non-Federal Entity shall sign the
       Certification(AttachmentI) Regarding Federal Debt Status.

4.     DEBARMENT AND SUSPENSION

       Executive Order 12549 of February 18, 1986, as clarified by Executive Order 12689 of
       August 15, 1989, requires uniform Federal rules on non-procurementdebarment and
       suspension from certain transactions with the Government The May 26, 1988 Federal
       Register (53 Fed. Reg. 19161) contains these rules, which, among other things, require
       signature by Non-Federal Entities of the Certification (Attachment J) Regarding
       Debannent and Suspension.

5.     STANDARDSOF ETHICALCONDUCT

       The Non-Federal Entity will publish written policy guidelines, as approved by USAGM,
       on conflictof interest and avoidancethereof. These guidelineswill reflectfederal laws and
       must cover financial interest, gifts, gratuities and favors, nepotism, political activity and
       foreignaffiliations,outside employment,and use of company assets. These rules must also
       indicate bow outside activities, relationships,and financial interests are reviewed by the
       responsibleNon-FederalEntity official(s). The Non-FederalEntity will ensure that each
       employee is given a copy of the policy and notified that, as a condition of employment
       under the grant, the employee must abide by the terms of the policy.
        Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 24 of 30




                                                  C
                                          ATTACHMENT

                             Certification
                                        Concerning
                                                Lobbying Activities

   The undersignedcertifies, to the best of his or her knowledgeand belief that:

       (1) No federal funds have been paid or will be paid, by or on behalf of the undersigned,to any
           person influencing or attempting to influence an officer or employee of any agency, a
           memberof Congress,an officer or employeeof Congress,or an employeeof a member of
           Congress in connection with the awarding of any Federal contract, the making of any
           Federal grant, the making of any Federal loan, the entering into of any cooperative
           agreement, and the extension, continuation,renewal, amendment or modification of any
           Federal contract, grant, loan or cooperativeagreement.
       (2) No registrantunder the Lobbying DisclosureAct of 199Sbas made lobbyingcontacts on
           behalfof the undersignedwith respect to this grant
       (3) The undersigned shall require that the language of this certification be included in lhe
           award documents for all sub-awards at all tiers (including subcontracts, sub-grants and
           contracts under grants, loans and cooperativeagreements)and that all subrecipientsshall
           certify and disclose accordingly.

   This certification is a material representationof fact upon which reliance was made when this
   contractwas made or entered into. Submissionof this certificationis a prerequisitefor making or
   enteringinto this transaction imposed by section 1352,title 31, U.S. Code. Any person who fails
   to file the required certificationshall be subject to a civil penalty of not less than $10,000 and not
   more than $100,000 for each failure.


    RadioFree Europe/RadioLiberty



      /4.-::-:-e,          ~                                            :2..t:,   Oe,f   2 <JI8
.,.,/4tephanie Sc}y)lidr                                                 Date




                     0:t)O
                 te•zu
                   • d oe1:JO
                            BIOZ
     Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 25 of 30




                                      ATTACHMENT ff


                  Certification
                             Regarding DrugFreeWorlgdeceRequirements
                             Drug-FreeWorkplaceAct of 1988


 The Non-FederalEntity certifies that it will provide a drug-free workplaceby {a) publishing a
 statement notifying employees that the unlawful manufacture, distribution dispensation,
 possessionor use of a controlled substanceis prohibitedin the Non-FederalEntity's workplace
 and specifyingthat action that will be taken against employeesfor violationof such prohibitions;
 (b) establishinga drug-freeawarenessprogramto informemployeesabout (1) the dangers of drug
 abusein the workplace.(2) the Non-FederalEntity's policy of maintaining a drug-free workplace,
 (3) any availabledrag counseling,rchabiliution, and employeeassistanceprograms,and (4) the
 penaltiesthat may be imposedon employeesfor drug abuse violations{c)makingit a requirement
 that each employeeto be engagedin the performanceof lhe grant be givena copyof the statement
 requiredby paragraph (c), (d) notifying the employeein the statement requiredby paragraph(a)
 tha1tas a conditionof employmentunder the grant, the employeewill ( 1) abide by the terms of the
 statementand (2) notify the employer of any criminal drug statute conviction for a violation
 occurringin the workplacenot later than five days after such conviction; (e) notifyingthe agency
 within ten days after receiving notice wider subparagraph(d) (2) from an employee or otherwise
 receivingactual notice of such conviction;(f) taking one of the followingactions with respect to
 any employee who is so convicted: (1) taking appropriate personnel action against such an
 employee,up to and including termination,or (2) requiring such an employee to participate
 satisfactorilyin a drug abuse assistanceor rehabilitationprogram approvedfor such purposesby
 a Federal,State, or local health, law enforcement,or other appropriateagency;and (g) making a
 good faith effort to continue to maintain a drug-free workplace through implementation of
 paragraphs{a},(b), (c), (d), (e). and (f).



  RadioFree Europe/RadioLiberty



~~
StepbanieSeffii1
                                                                   Z t, OU-
                                                                   Date
                                                                                26 If




                                          0:I JO
                                    ce=Zlid     0€1308/0Z
              Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 26 of 30




                                             ATTACHMENTI


                                 Certification
                                            Regarding
                                                   Federal
                                                        DebtStatus
                                            {0MBCircular
                                                      A-129}

       The Non-FederalEntity certifies to the best of its knowledgeand belief that it is not delinquent
       in the repaymentof any federaldebt.


       RadioFree Europe/RadioLiberty




       StephanieSchmidt




          M
          M
          N
           ..
(.!j      :c
          a..      0
                   LL
m         0
                   u
cc        M
          t-
          c..>     0
          C>
          Q;;)

          c:::,
          C",I
    Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 27 of 30




                                       ATTACHMENTJ


                       Certification
                                  Regardinc      and sumen,i2D
                                          Debarment

The Non-FederalEntity certifies to the best of its knowledgeand belief that its principals : (a) are
not presently debarred, suspended, proposed for debarment, declared ineligible, or voluntarily
excided fonn covered transactionsby any Federal department or agency; (b) have not, within a
three year period preceding this grant, been convictedof or had a civil judgment rendered against
them for commissionof fraud or a criminal offense in connection wilh obtaining, attemptingto
obtain, or performing 11 public (Federal, state or local) transaction or contract under a public
transaction;violation of Federal or state anti-truststatutes;or commissionof embezzlement,theft,
forgery,bribery,falsificationor destructionof records,making false statementsor receivingstolen
property; (c) are not presently indicted or otherwise criminally or civilly charged by a
governmentalentity (Federal, state or local) with any of the offenses enumerated in paragraph(b)
of this certification;and (d) have not within a three•yearperiod preceding this grant had one or
more public transactions(Federal, state or local) tenninated for cause of default.


RadioFree Europe/RndioLiberty


                                                                      :tt    De./ Zoif
                                                                     Date




                                              O:J:Jo
                                          :z
                                      CC l.JdOt lJO8/0Z

                                           E)gg
                                                        Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 28 of 30



                                                                                                     RFE/RL,Inc.
                                                                                                   FY 2019 Financial Plan
                                                                                                  Monttlly Fund ing Requirements
                                                                                                               inU~«

                                                                                                                                                                                                         TOUI
oeerat1ons                                  Oct              Hew             Dec            Jon         Fell          Mu           el!•        Mai   Jun             Jul              ~          S!!!   FY201t
EmployeeS&llflea                            4.25S.030         4 ,305,030     4,330 .030                                                                                                                  1Z,lll0,090
EmployeeBffll'lll•                          1420.802          1 00 .802      1480,802                                                                                                                     4,)1%,◄06
Fees& Outr.lde Serwlce.                     2.◄71.919         2.◄51 919      2 ◄ 51 , 919                                                                                                                 7.375,717
Trawtl                                           100,000         eo.ooo         60.000                                                                                                                     ZS0,000
Relltt. UUIUIH                               en.os1             sn .os1        en.051                                                                                                                     2.63t,15l
Lkenau. Royallln, CopyrlglllS                     26,895         25,MIS         25.895                                                                                                                       77."5
7eclri<:81                                       125000         125000         125000                                                                                                                      371,000
Ntwa & lnlonn111on                                5 1,215        M ,215         51.215                                                                                                                      IU,645
Rep,esenlatlon                                     2,000          2,000          2,000                                                                                                                        6,000
ec.,lett11ee•                                      1,000          1,000           1.000                                                                                                                       MOO
                                                                                                                                                                                                          ~ua.121
Offlenl   t. Admln. Costs                    993.709            973709         918709
Subtotal FY 2019 Opecatlons               10,323,621        10 ,323,621    10,323,121                                                                                                                   30,970,863


FY 2019 Funding Re«1ulrements             10,323,621        10.323.1121    10,323,621                                                                                                                   30,&70,8'3


USAGM APPROVAL STATEMENT: USAGM Flna.nclal Plan Approval appllea to Radio Fr-■ Europe/Radio Llbe,ty'a Opet11tlona for the month
                                             AppC'Oval of the amounts reflected on this ronancial plan ate not to be m lscon1trued II a pro-
of October 20t8, In the amount of S10,323,621.
rated amount of an annual budget far FY19. FY19 annual budgelll will be dl1tributad when• fuU,year appniprl1Uon b ena~ted and the FY19
                                                                                                                                                           nit(
                                                                                                                                                           ,,~    GLQUI\L   Ml:011\
                                                                                                                                                                                      I
                                                                                                                                                                  u.s AGENCYro11 i~:.~~::.~
                                                                                                                                                                                      :1::~,
USAGM BBG Program Plan 11finalized. Initiation of new programs (aka wNew starts"j II prohlblt&d under the continuing r-.aotuUon (CRI,
Pleau 1pend prudentlyduring the CR period.                                                                                                                                 L Pl.AN APPr<OV /\L



                                                                                                                                                                   . L ...t.
                                                                                                                                                                         47,l"O.::.t'l,L
                                                                                                                                                           Jol}l', ·F . Lan ~~  u ..,~
                                                                                                                                                                                       ,f
                       ..:t
                       M
                       N
                        ..
       (!)             %:
                       a..      0
                                !.L.
       w               C)
                       M        u
       00              ,_
                       LI
                       C)
                                0
                       a:>
                      c::>
                      c-.,
                               Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 29 of 30



                                                                           RFE/RL, Inc.
                                                                        Current Time Breakout - FY 2019
                                                                                      "'1/SS

Current Time                    ~           No•             Dec      ~             ftt,        Mar        ~   Mal   Jun   Jul   A!!!!   !!!1!       FY 2018


  ~~-111S
  EfflplOYff S.,IIIIH

  f<ltt&OutsideScM«t
  ftutl
                                <13
                                  7 735
                                us 829
                                36971>9
                                 18333
                                             447,735
                                             150,183
                                             ~ .799
                                              18.333
                                                             457 735
                                                             •~ .537
                                                             369.799
                                                              18.333
                                                                                                                                                      1,343,206
                                                                                                                                                         450,649
                                                                                                                                                      t,tot,3117
                                                                                                                                                          54,999
  fltnc & Udlltlff                2758            2,758        2.7156                                                                                      1,274
  UctMH, lloytllltt , ~•
  Te<llctiCII
  Nt,...,
      '"'°"""lion
  flt"'"""""°"
  Cot1,.....ffCH
  -ral&Admift       . Cottt       l 924        1.924            I 924                                                                                      ,,m
S<,b\Ola!C:..mw,tTIIM
                    FY201S      977,378      990.732        1,004,086                                                                                 2,972,tllG

C"")Onr N 2017 - CT IIKt•rch     t0,667       10,667          10,667                                                                                      n ..001
TOTAL Cumint Time FY 2019      988,045    1,001,399       1,014,763                                                                                 3,004,197




                                                                                                                                ' ~,-1\L
                                                                                                                                ~




                                                                                                                                                l!:::1
                                                                                                                                                ~
                                                                                                                                    0      ~
                                                                                                                                  g       .....,
                                                                                                                                         f:1 0,
                                                                                                                                0       ~ C)
                                                                                                                                                 0,
                                                                                                                                        fy
                                                                                                                                        ~
                                                              Case 1:20-cv-01710-BAH Document 4-6 Filed 06/25/20 Page 30 of 30


                                                                                                                           RFE/RL, Inc.
                                                                                                                       Persian Breakout. FY 2019
                                                                                                                                     nUSS
FY 2019 Persian 2417lniliative                                                                                                                     Mar              Jun   Jul           §!2        FY2019
                                                                                      OCI              HOv           Oec          Jon        Ftb         ~   ""'l               "!!II
  E•ploW"'OSNIIU                                                                  T80            T80           TBO                                                                               TBD
  ElOploWNllonotlta                                                               TSO            T80           TOO                                                                               TBD
  f-1,     0-IIOI   S.M<n                                                         1130           T80           Teo                                                                               TBD
  1'ntnl                                                                          TSO           TOO            780                                                                               TBD
  RM>l&UlllillK                                                                   1130          T80            TSO                                                                               TBD
  Llco~M1. Roya!UH, COf!)'flgllt•                                                 TBO           TllO           TSO                                                                               TBD
  Ttcnlll<al                                                                      TBO           T80            TBD                                                                               TBD
  -6"1fCH1n&llcn                                                                  TBO           T80            180                                                                               TBO
  Rt-tlCJoa                                                                       TBD           TBO            TBO                                                                               TBO
  Conft-,.ne•a                                                                    TBD            T80           TBO                                                                               TBO
  04M<al&A<IOIII\.C0ffl                                                           TBO            T80           TBO                                                                               T80
TOTAL FY 2019 Persian 2417                                                        TBD            TBD           TBD                                                                               TSO


NolH:
Cos! alocatians lot u,e rem.liflin!I Pe<t.ian 2411FY20191\1n0Sn,quil& loR!\etdiscuwon and c:oonlinatiOn..,;lll
                                                                                                           VOAandVSAG!A.
Pte4senoto tNII tea\Jitmenlis ongoing .,;in Ille fifflnewnireslor Bteal<last~ tlN'l! and Ille DigitalTeameJ<;>tCled10arrivein January2019.




                                                                                                                                                                                0        ~
                                                                                                                                                                                          ~
                                                                                                                                                                                          c:o
                                                                                                                                                                                         -,
                                                                                                                                                                                             -
                                                                                                                                                                                ,,n      w
                                                                                                                                                                                         0
                                                                                                                                                                                                   a,
                                                                                                                                                                                                   co
                                                                                                                                                                                0       ~         G)
                                                                                                                                                                                        "'..
                                                                                                                                                                                        w
                                                                                                                                                                                        ~
